 

THE LAW OFFICES OF
JUDITH VARGAS

May 21, 2021

Via ECF

Hon. Denise L. Cote

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

United States v. Juan Rosario, 19-Cr-367 (DLC)
Request for Modification of Bond Conditions

Honorable Judge Cote:

We write with the government’s consent to request the following modification of Mr.
Rosario’s current bond conditions which are as follows.

On April 2, 2021 Mr. Rosario was presented for his initial appearance on the above-
captioned criminal matter. A detention hearing was also held that day and the parties agreed that
Mr. Rosario would be placed on home incarceration with electronic monitoring and with the
folowing conditions: a $100,000 bond to be signed by two financially responsible persons
including Mr. Rosario’s sister Nathaly Rosario Sarit. Ms, Rosario Sarit could also be a co-signer
for moral suasion if she did not qualify financially. Mr. Rosario’s travel was restricted to the
Southern and Eastern Districts of New York. Mr. Rosario was to surrender his travel documents
and make no new applications. Pretrial supervision, including drug testing and treatment, was
ordered as directed by Pretrial Services (PTS). On April 2, 2021 Mr. Rosario was released on his
own signature, All of the bond conditions, including Mr. Rosario’s self-installation of the
electronic monitoring equipment, were met as required, by April 16, 2021. PTS Officer Mr.
Marlon O’ Valles has informed that Mr. Rosario has been fully compliant with all the conditions
of his release. Accordingly, we respectfully request the following modification:

1) We request that Mr. Rosario be allowed access to his passport for the limited
purpose of obtaining a driver’s license/identification card. Mr. Rosario would return the passport
to PTS upon obtaining these documents. Mr. Rosario has informed that he requires access to his
passport to use as identification for a N.Y.S. Department of Motor Vehicles (DMV) appointment
he has scheduled on July 15, 2021 to obtain his driver’s license. The driver’s license will also
serve as identification for Mr. Rosario. Mr. Rosario requires proper identification in order to
apply for public assistance including food stamps, as well as to apply for employment positions.
PTS Officer O’ Valles takes no position on our request for Mr. Rosario to obtain his passport
from PTS. However the government consents to this request.

 

NEW YORK PUERTO RICO SATELLITE

20 Vesey Street * Suite 460 * New York, NY 10007 MCS Maza * Suite 1200 * Ponce de Leon Avenue
Tek 212.668-0024 * Fax: 212.463.0060 San Juan, PR 00917

Judithvargasl@aoleom

 
United States v. Juan Rosario, 16-Cr-367 (DLC)
Request for Modification of Bond Conditions
May 21, 2021

2) With the consent of both the government and PTS we request the removal of
Mr. Rosario’s electronic location monitoring device and the imposition of a curfew in lieu of
home incarceration.

PTS Officer O’ Valles has informed that Mr. Rosario has been fully compliant with all the
conditions of his release. Accordingly, PTS does not believe Mr. Rosario should be on location
monitoring any longer. PTS thus consents to and recommends the removal of Mr. Rosario’s

location monitoring device, as well as the lifting of Mr. Rosario’s restriction of home
incarceration, to be replaced with a curfew as determined by PTS. This would allow Mr. Rosario
to seek and obtain employment and also to financially assist his sister with whom he is currently
residing. Mr, Rosario’s wife is pregnant with their child and living in the Dominican Republic.
Mr. Rosario is concerned for the well-being of his wife and unborn child and would like to also
be able to financially assist them. (Sadly, their first infant passed away last year),

The Government has no objection to either of our requests above,

We thank the Court in advance for its consideration of this matter and convey our best
wishes for everyone’s excellent health.

Respectfully,
5/ Sudith. Nang
Judith Vargas
Attorney for Mr. Juan Rosario

  

files

cc: AUSA Kyle Wirshba
AUSA Juliana Moore
U.S. PTSO Marlon O’ Valles

Jarek

 

SPALL Af
NEW YORK PUERTO RICO SATELLITE
20 Vesey Sireet * Suite 400 * New York, NY 10007 MCS Plaza * Suile 1200 * Ponce de Leon Avenue
Tel: 212.668-G024 * Fax: 212.465.0060 San Juan, PR 60917

Judithvargas l@aal.com

 
